Exhibit 10.1

SEPARATION AGREEMENT AND GENERAL CLAIMS RELEASE

CA, Inc., on behalf of its officers, directors, shareholders, employees, agents,
representatives, parents, subsidiaries, affiliates, divisions, successors and
assigns (hereinafter collectively referred to as the “Company”) and “I” David
Dobson agree as follows:

1. I acknowledge that the Company advised me to read this agreement and its
appendices (collectively referred to as the “Agreement”) and carefully consider
all of its terms before signing it. The Company gave me 21 calendar days to
consider this Agreement. I acknowledge that:

 

  (a) To the extent I deemed appropriate, I took advantage of this period to
consider this Agreement before signing it;

 

  (b) I carefully read this Agreement;

 

  (c) I fully understand it;

 

  (d) I am entering into it knowingly and voluntarily;

 

  (e) To the extent I decide to sign and return this Agreement to the Company
prior to the 21 days that I have been provided to consider it, I acknowledge
that I have done so voluntarily;

 

  (f) In the event the Company makes changes to the offer contained in this
Agreement, whether material or immaterial, I understand that any such changes
will not restart the 21 day consideration period provided for in Paragraph 1
above;

 

  (g) The Company advised me to discuss this Agreement with my attorney (at my
own expense) before signing it and I decided to seek legal advice or not seek
legal advice to the extent I deemed appropriate; and,

 

  (h) I understand that the waiver and release contained in this Agreement does
not apply to any rights or claims that may arise after the date that I execute
the Agreement.

2. I understand that I may revoke my release of claims under the Age
Discrimination in Employment Act (“ADEA”) under Paragraph 5 of this Agreement
within seven (7) days after I sign it by providing written notice on or before
the seventh (7th) day after signing to the Company’s Chief Human Resources
Officer, located at One CA Plaza, Islandia, New York, 11749. I understand and
agree that the Company will not send me any of the consideration described in
paragraph 3 below until the seven (7) day revocation period has expired. I
further understand and agree that if I choose to revoke my release of claims
under ADEA (a) I will only receive 10% of the Separation Payment being offered
to me under Paragraph 4(a) of this Agreement; and, (b) all other provisions of
this Agreement, including my release of non-ADEA claims shall remain in full
force and effect.

3. In early February, 2012 the Company notified me that it was terminating my
employment without cause. Subject to my agreeing to and complying with the terms
of this Agreement, the Company has agreed to extend my employment through 11:59
p.m. on July 15, 2012 (the “Termination Date”) to work on special projects.



--------------------------------------------------------------------------------

In exchange for my full acceptance of the terms of this Agreement on or before
April 30, 2012 the Company agrees to do the following:

 

  a. Keep me on its payroll with full pay and benefits through the Termination
Date. I understand and agree that I will not receive incentive compensation for
the Company’s fiscal year that begins on April 1, 2012 and that beginning
April 1, 2012 I shall no longer receive executive transportation privileges.

 

  b. Pay me my CA Fiscal Year 2012 Annual Performance Cash Bonus based on the
actual performance of the Company achieved as determined by the Company’s
Compensation and Human Resources Committee of the Board of Directors (the
“Compensation Committee”), with negative discretion only applied with respect to
the Company financial performance if, and to the extent, it is applied generally
to the executive management team.

 

  c. Offer me Senior Executive Outplacement Assistance for a period of six
(6) months at a level and through an agency chosen by the Company. I understand
and agree that the Company does not assign any cash value to these services and
that I do not have the option of requesting a cash payment in lieu of these
services;

 

  d.

Continue my participation in the Ayco Company LP Comprehensive Counseling
Program for Company Executives until May 31, 2013, which shall include Tax
Preparation Services through Ayco for my calendar year 2012 income tax return.1

4. I understand and agree that the Company will require me to sign another
release in a form substantially similar to this Agreement on or about July 15,
2012 (the “2nd Release”). In exchange for my acceptance of and compliance with
the terms of the 2nd Release, the Company will do the following:

 

  a.

Pay me the sum of $1,400,000 (less appropriate withholdings) as a Separation
Payment (“Separation Payment”) with the Company’s first full payroll cycle
following my return of the executed 2nd Release;

 

  b. Accelerate the vesting of the unvested portions of the Restricted Stock
Award and Option Award (as defined in Sections 5(a) and (b) of my Employment
Agreement, dated June 23, 2010), on or around the Termination Date.

5. To the greatest extent permitted by law, I release the Company from any and
all known or unknown claims and obligations of any nature and kind, in law,
equity or otherwise, arising out of or in any way related to agreements, events,
acts or conduct at any time prior to and including the date I execute this
Agreement. The claims I am waiving and releasing under this Agreement include,
but are not limited to, any claims and demands that directly or indirectly arise
out of or are in any way connected to my employment with the Company or the
Company’s termination of my employment; any claims or demands related to salary,
bonuses, commissions, stock, stock options, or any other ownership interest in
the Company; and, any claims under Title VII of the Civil Rights Act of 1964,
the Age Discrimination in Employment Act, the Americans with Disabilities Act,
the Family and Medical Leave Act, the Fair Labor Standards Act, the Employee
Retirement Income Security Act, the New York State Human Rights Law, the New
York State

 

1 

I understand and agree that in no event shall my participation in the Ayco
Company LP Comprehensive Counseling Program for Company Executives extend beyond
the second taxable year following the taxable year in which termination of
employment occurred.

 

2



--------------------------------------------------------------------------------

Labor Law and any other federal law, state law, local law, common law, or any
other statute, regulation, or law of any type. I also waive any right to any
remedy that has been or may be obtained from the Company through the efforts of
any other person or any government agency.

I specifically acknowledge that I have been fully and completely compensated for
all hours worked during my tenure with the Company and that I have been paid all
wages, commissions, benefits, and payments due me from the Company, in
accordance with the provisions of the Fair Labor Standards Act and any other
federal, state, or local law governing my employment with the Company. I
specifically acknowledge that satisfactory written notice regarding the
termination of employment has been provided in accordance with Section 8 of my
Employment Agreement.

6. I understand and agree that the waiver and release of claims contained in
Paragraph 5 of this Agreement shall not apply to any of the following:

 

  a. Any rights I may have under this Agreement;

 

  b. Any rights I may have to continued health or dental benefits under a
Company-sponsored benefit plan. Any such benefits shall be governed by the terms
of the specific benefit plan under which such benefits are provided;

 

  c. Any rights I may have pertaining to the exercise of vested stock options or
shares of restricted stock that I may have under a stock plan administered by
the Company. Any such vested options or shares will be governed by the terms of
the grant and the stock plan (and any amendments thereto) under which such
options/shares were granted;

 

  d. Any rights I may have under the Consolidated Omnibus Budget Reconciliation
Act (“COBRA”);

 

  e. Any rights I may have related to vested monies that I may have within the
Company’s 401(k) plan;

 

  f. Any claim I may have to reimbursement of business-related expenses that I
incurred while performing my job for the Company. Such amounts will be paid if
deemed owing in accordance with Company policy; and,

 

  g. Any claim I may have for indemnity under state law which cannot be waived
by virtue of state law.

7. I acknowledge that the Company is under no obligation to make the payments or
provide the benefits being provided to me under this Agreement, and that the
Company will do so only subject to my agreement to, and compliance with, the
terms of this Agreement. I understand and agree that if I choose not to accept
this Agreement by signing and returning it to the Company on or before April 30,
2012, that my employment with the Company will terminate on April 30, 2012.

8. By signing this Agreement, I warrant that I have not filed and that I will
not file any claim or lawsuit relating to my employment with the Company or any
event that occurred prior to

 

3



--------------------------------------------------------------------------------

my execution of this Agreement. I understand and agree that nothing in this
Agreement shall be interpreted or applied in a manner that affects or limits my
otherwise lawful ability to bring an administrative charge with the Equal
Employment Opportunity Commission (“EEOC”) or other appropriate federal, state,
or local administrative agency. However, I understand and agree that by signing
this Agreement, I am releasing the Company from any and all liability arising
from the laws, statutes, and common law, as more fully explained in Paragraph 5
of this Agreement. I further understand and agree that I am not and will not be
entitled to any monetary or other comparable relief on my behalf resulting from
any proceeding brought by me, the EEOC, or any other person or entity, including
but not limited to any federal, state, or local agency. I understand that as
part of my release of claims under this Agreement, I am specifically assigning
to the Company my right to any recovery arising from any such proceeding. I also
understand and agree that to the extent permitted by law, in the event I file
any claim or lawsuit relating to my employment with the Company or any event
that occurred prior to my execution of this Agreement, I shall be liable for any
damages or costs incurred by the Company in defending against such lawsuit,
including the Company’s reasonable attorney’s fees and costs.

9. I understand and agree that nothing in this Agreement, shall be interpreted
or applied in a manner that affects or limits my otherwise lawful ability to
challenge, under the Older Workers Benefit Protection Act (29 U.S.C. §626), the
knowing and voluntary nature of my release of any age claims in this Agreement
before a court, the EEOC, or any other federal, state, or local agency.

10. Except as set forth in this Agreement, I understand, acknowledge, and
voluntarily agree that this Agreement is a total and complete release by me of
any and all claims which I have against the Company as of the effective date of
this Agreement, both known or unknown, even though there may be facts or
consequences of facts which are unknown to me.

11. I understand and agree that this Agreement is not an admission of guilt or
wrongdoing by the Company and I acknowledge that the Company does not believe or
admit that it has done anything wrong. I will not state that this Agreement is
an admission of guilt or wrongdoing by the Company and also will not do anything
to criticize, denigrate, or disparage the Company.

12. I certify that I have complied with the provisions of the Employment and
Confidentiality Agreement (or similar agreement) that I signed when I began
working for the Company (the “Confidentiality Agreement”)2, a copy of which is
attached as Appendix B, and that I have not done or in any way been a party to,
or knowingly permitted, any of the following:

 

  a. disclosure of any confidential information or trade secrets of the Company;
and

 

  b. retention of any confidential materials (including product and marketing
information, development documents or materials, drawings, or other intellectual
property) created or used by me or others during my employment or any other
property (intellectual or physical) that belongs to the Company.

13. I understand and agree that I have a continuing obligation to preserve as
confidential (and not to reveal to anyone or use, for myself or anyone else) any
trade secret, know-how or

 

2 

I understand and agree that any non-competition provision found in the
Confidentiality Agreement is replaced in its entirety by Appendix A of this
Agreement. In the event of a conflict or inconsistency between the terms of the
Confidentiality Agreement and the terms of this Agreement, the terms of this
Agreement shall govern.

 

4



--------------------------------------------------------------------------------

confidential information created or learned by me during my employment with the
Company. By signing this Agreement, I confirm my promise to perform each and
every one of the obligations that I undertook in the Confidentiality Agreement.
I expressly confirm that I know of no reason why any promise or obligation set
forth in the Confidentiality Agreement should not be fully enforceable against
me. I understand that the terms of the Confidentiality Agreement are
incorporated into this Agreement by reference.

14. I acknowledge that any actual or threatened violation of Paragraphs 12 or 13
would irreparably harm the Company, and that the Company will be entitled to an
injunction (without the need to post any bond) prohibiting me from committing
any such violation. I further agree that the provisions of Paragraphs 12 and 13
are reasonable and necessary for the protection of the Company’s legitimate
business interests, and I agree that I will not contend otherwise in any lawsuit
or other proceeding. In the event the Company files a lawsuit against me to
enforce its rights under this Agreement and a court of law determines that I
have breached my obligations under paragraphs 12 or 13 of this Agreement, I
agree that I will pay any damages awarded by the court as well as the reasonable
attorney’s fees the Company incurs in connection with such lawsuit.

15. I agree that if I am notified that any claim has been filed against me or
the Company that relates to my employment with the Company, I will provide
prompt written notice of the same to the Company, and shall cooperate fully with
the Company in resolving any such claim. Further, I agree that I will make
myself reasonably available to Company representatives in connection with any
and all claims, disputes, negotiations, investigations, lawsuits or
administrative proceedings relating to my tenure with the Company. I further
agree that I will provide the Company with any information and/or documentation
in my possession or control that it may request in connection with any and all
claims, disputes, negotiations, investigations, lawsuits or administrative
proceedings related to my tenure with the Company. I further agree that if
requested to do so by the Company, I will provide declarations or statements,
will meet with attorneys or other representatives of the Company, and will
prepare for and give depositions or testimony on behalf of the Company relating
to any claims, disputes, negotiations, investigations, lawsuits or
administrative proceedings related to my tenure with the Company. I understand
and agree that to the extent my compliance with the terms of this paragraph 15
requires me to travel or otherwise incur out of pocket expenses, the Company
will reimburse me for any such reasonable expenses that I incur. Finally, I
understand that subject to and in accordance with applicable law and the Company
Bylaws as in effect from time to time that I am entitled to indemnification from
the Company with respect to any action, suit or proceeding to which I am made or
threatened to be made a party that arises out of the good faith performance of
my job responsibilities with the Company.

16. I acknowledge that, as a senior executive of the Company, I was privy to a
wide range of confidential information and proprietary information. In
furtherance of my duty of loyalty to the Company and in consideration for the
payments specified in Appendix A, I promise to comply with the terms of the
Non-Competition Agreement attached hereto as Appendix A.

17. This Agreement and the Confidentiality Agreement contain the entire
agreement between me and the Company regarding the subjects addressed herein,
and may be amended only by a writing signed by myself and the Company’s Chief
Human Resources Officer. I acknowledge that the Company has made no
representations or promises to me other than those in this Agreement. If any one
or more of the provisions of this Agreement is determined to be illegal or
unenforceable for any reason, such provision or other portion thereof will be
modified or deleted in such manner as to make this Agreement, as modified, legal
and enforceable to the fullest extent

 

5



--------------------------------------------------------------------------------

permitted under applicable law. Further, any waiver by the Company of any breach
by me of any provision of this Agreement, shall not operate or be construed as a
waiver of any subsequent breach hereof.

18. This Agreement binds my heirs, administrators, representatives, executors,
successors, and assigns, and will inure to the benefit of the Company.

19. This Agreement is intended to comply with Section 409A of the Internal
Revenue Code of 1986, as amended (Section 409A) or an exemption thereunder and
shall be construed and administered in accordance with Section 409A.
Notwithstanding any other provision of this Agreement, payments provided under
this Agreement may only be made upon an event and in a manner that complies with
Section 409A or an applicable exemption. Any payments under this Agreement that
may be excluded from Section 409A either as separation pay due to an involuntary
separation from service or as a short-term deferral shall be excluded from
Section 409A to the maximum extent possible. For purposes of Section 409A, each
installment payment provided under this Agreement shall be treated as a separate
payment. Any payments to be made under this Agreement upon my termination of
employment shall only be made upon a “separation from service” under
Section 409A. Notwithstanding the foregoing, the Company makes no
representations that the payments and benefits provided under this Agreement
comply with Section 409A and in no event shall the Company be liable for all or
any portion of any taxes, penalties, interest or other expenses that I may incur
on account of non-compliance with Section 409A

20. This Agreement shall be governed by and, for all purposes, construed in
accordance with the laws of the State of New York applicable to contracts made
and to be performed in such state. The federal or state courts of the State of
New York, County of Suffolk shall have sole and exclusive jurisdiction over any
claim or cause of action relating to this Agreement, my employment with the
Company, or my separation from the Company. I will accept service of process as
provided under New York law or by registered mail, return receipt requested, and
waive any objection based upon forum non conveniens or as to personal
jurisdiction over me in the state or federal courts of the State of New York,
County of Suffolk. The choice of forum set forth in this paragraph shall not be
deemed to preclude the enforcement of any judgment obtained in such forum in any
other jurisdiction.

21. I understand and agree that if the Company is successful in a suit or
proceeding to enforce any of the terms of this Agreement, I will pay the
Company’s costs of bringing such suit or proceeding, including its reasonable
attorney’s fees and litigation expenses (including expert witness and deposition
expenses). Finally, this Agreement shall inure to the benefit of and may be
enforced by CA, its successors and assigns. This Agreement is personal to me and
I may not assign it.

22. I understand and agree that the terms and conditions of this Agreement are
confidential. I will hold these terms and conditions in strict confidence and
not disclose the content of this Agreement to anyone, except my spouse/domestic
partner, as required by law, or as necessary to obtain financial or legal
advice. My violation of this promise will be considered a material breach of
this Agreement

REMAINDER OF PAGE INTENTIONALLY LEFT BLANK

SIGNATURE PAGE TO FOLLOW

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREFORE, the Company has caused this instrument to be executed in
its corporate name, by an individual with full authorization to act on its
behalf. Further, I sign my name and enter this Agreement on behalf of myself, my
legal representatives, executors, heirs and assigns.

 

EMPLOYEE     BY:  

/s/ David C. Dobson

      EMPLOYEE SIGNATURE      

David C. Dobson

    April 24, 2012   EMPLOYEE NAME - PRINTED     DATE

Sworn and subscribed before me this the 24th day of April, 2012.

 

By:  

/s/ Chip Keating

  Notary Public

NOTARIAL STAMP OR SEAL

 

 

 

CA, INC. BY:  

/s/ Guy Di Lella

DATE:   May 1, 2012

 

7



--------------------------------------------------------------------------------

Appendix A

Non-Competition Agreement

 

  1. I acknowledge that in my capacity as a senior executive of the Company, I
was privy to a wide range of confidential information. Some examples of the
types of confidential information that I learned in my role include (but are not
limited to): The Company’s short-term and long-term business and technology
strategy and overall strategic plan; the strategies the Company utilized and the
strategies the Company was developing to compete effectively in the marketplace;
information about the Company’s growth strategy including entities it was
considering acquiring or developing strategic partnerships with; information
about the Company’s sales strategies and pricing plans; information concerning
existing or prospective customers; and, information about the Company’s product
roadmap.

 

  2. I agree that the Company would be severely damaged if I disclosed
confidential information that I learned during my tenure to a competitor or if I
accepted a position with a competitor that involved sales or sales-related
activities or the development or oversight of corporate or technology strategy.
I further acknowledge that it would be impossible for me to work in a sales or
strategic position with the Company’s competitors without inevitably using
and/or disclosing confidential information that I learned in my senior executive
role with the Company. Therefore, in furtherance of my duty of loyalty to the
Company and to prevent this harm, I promise that until July 31, 2014, I will
not:

 

  a. accept an executive or senior position involving sales or sales-related
activities or the development or oversight of corporate or technology strategy
with any of the following companies or their affiliates or successors in
interest (the “Restricted Companies”): BMC, IBM, HP, Oracle, or Compuware. The
Company agrees that I may accept a position with a Restricted Company if it is
in a line of business that does not compete with the Company (such as the
printer business at HP);

 

  b. act as a consultant for any of the Restricted Companies in sales or
sales-related activities or the development or oversight of corporate or
technology strategy;

 

  c. solicit, call on, service or induce others to solicit, call on or service
any “Customer” for the purpose of inducing it to license or lease a product or
service which competes with a product or service offered by the Company. A
“Customer,” for purposes of this Agreement, is any person or business entity
that licensed or leased a CA product or service within the 24 months preceding
my Termination Date;

 

  d. solicit, call on, or induce others to solicit or call on, any “Prospective
Customer” for the purpose of inducing it to license or lease a product or
service which competes with a product or service offered by the Company. A
“Prospective Customer,” for purposes of this Agreement, is any person or
business entity that I solicited (whether directly or through another CA agent
at my direction) on behalf of the Company anytime within the 24 months preceding
my Termination Date; and,

 

8



--------------------------------------------------------------------------------

  e. solicit or encourage or endeavor to cause, directly or indirectly, any
employee or contractor of the Company to leave his or her employment or
placement with the Company, or breach his or her Confidentiality Agreement or
employment or placement agreement with the Company.

I agree that the foregoing restrictions are severable, reasonable and necessary.
I acknowledge that I can harm the Company from any geographic location by
providing my acquired knowledge of the Company’s confidential information to any
of the Restricted Companies.

 

  3. In exchange for the promises set forth in this Agreement, the Company
agrees to award me a prorated portion of my CA Fiscal Year 2011 & 2012
Three-Year Performance Share Awards in accordance with the terms and conditions
of the applicable Plan governing such awards, such pro-ration to be based upon
the portion of the applicable performance periods that have been completed
through my Termination Date. I understand and agree that such share grants
(i) shall be made only after the end of the applicable performance cycle,
(ii) shall be based upon actual performance achieved as determined in the sole
discretion of the Compensation Committee (provided that negative discretion
shall only be applied to the extent it is applied generally to the executive
management team) and (iii) that nothing herein shall be construed to accelerate
the vesting of any Performance Share Award. I understand that the Company
anticipates that these awards will be made in June, 2013 and June, 2014
contemporaneous with awards made to other Company executives.

 

  4. I understand and agree that if I breach the provisions of this
Non-Competition Agreement, that any future payment obligations that the Company
may have under this Non-Competition Agreement at the time of the breach will
immediately cease and that the Company will still have the ability to pursue any
and all legal remedies available to it to address such breach.

 

  5. This Non-Competition Agreement shall be governed by and, for all purposes,
construed in accordance with the laws of the State of New York applicable to
contracts made and to be performed in such state. The federal or state courts of
the State of New York, County of Suffolk shall have sole and exclusive
jurisdiction over any claim or cause of action relating to this Agreement, my
employment with the Company, or my separation from the Company. I will accept
service of process as provided under New York law or by registered mail, return
receipt requested, and waive any objection based upon forum non conveniens or as
to personal jurisdiction over me in the state or federal courts of the State of
New York, County of Suffolk. The choice of forum set forth in this paragraph
shall not be deemed to preclude the enforcement of any judgment obtained in such
forum in any other jurisdiction.

 

  6. I understand and agree that if the Company is successful in a suit or
proceeding to enforce any of the terms of this Non-Competition Agreement, I will
pay the Company’s costs of bringing such suit or proceeding, including its
reasonable attorney’s fees and litigation expenses (including expert witness
travel and deposition expenses).

 

  7. This Non-Competition Agreement shall inure to the benefit of and may be
enforced by CA, its successors and assigns. I understand and agree that this
Non-Competition Agreement is personal to me and I may not assign it.

 

9